—In an action, inter alia, for a judgment declaring that the plaintiff is not in default under the terms of a lease, the plaintiff appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), dated April 1, 1997, which denied his motion for partial summary judgment on his second cause of action.
Ordered that the order is modified, on the law, by adding thereto a provision that, upon searching the record, the plaintiff’s second cause of action is dismissed; as so modified, the order is affirmed, without costs or disbursements.
The plaintiff, a shareholder in a cooperative apartment building located in Hempstead, New York, commenced this action seeking, inter alia, a declaration that he is not in default under *653the terms of his proprietary lease, and that his rights under the lease have not been validly terminated. A summary holdover proceeding seeking to evict the plaintiff upon the ground that his lease has been terminated is presently pending in the Nassau County District Court. Although the District Court previously issued an order staying the holdover proceeding pending determination of the instant action, the stay was subsequently lifted by the Appellate Term.
Under the circumstances of this case, the plaintiff’s second cause of action for declaratory relief should not be entertained on the merits but, rather, that cause of action should be dismissed. Since the plaintiff will be able to obtain full redress of his legal rights under the lease in the pending holdover proceeding, the interest of judicial economy would best be served by permitting the issue of whether the plaintiff’s lease was properly terminated to be resolved in the District Court proceeding (see, Murray Hill Invs. v Adas Yereim, Inc., 226 AD2d 602; Top-All Varieties v Raj Dev. Co., 151 AD2d 470; Arnoo v Eastlake Realty Co., 133 AD2d 657; Cohen v Goldfein, 100 AD2d 795; cf., Bennigan’s of N. Y. v Great Neck Plaza, 223 AD2d 615).
Rosenblatt, J. P., Ritter, Krausman and Goldstein, JJ., concur.